Citation Nr: 0523577	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for schizoaffective disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

3.  Entitlement to an effective date prior to March 24, 1998, 
for the grant of service connection for schizoaffective 
disorder.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1953 and from November 1953 to November 1954.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for 
schizoaffective disorder and assigned a 50 percent rating for 
the disorder, effective March 24, 1998.  In a November 2002 
rating decision the RO denied entitlement to a total rating 
based on individual unemployability (TDIU).  

The veteran's appeal was previously before the Board in April 
2004, at which time the Board denied the veteran's claim of 
clear and unmistakable error in a March 1962 decision and 
remanded the issues shown above for additional development.  
That development has been completed and the case returned to 
the Board for further consideration of the veteran's appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Since March 24, 1998, the schizoaffective disorder has 
been manifested by normal affect and speech; impaired 
judgment, memory, and insight; and the ability to establish 
effective social relationships, productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.

3.  The veteran's only service-connected disability is the 
schizoaffective disorder, rated as 50 percent disabling.

4.  The schizoaffective disorder does not preclude the 
veteran from securing and following substantially gainful 
employment.

5.  In an August 1994 decision the RO most recently denied 
entitlement to service connection for the residuals of a head 
injury, including a nervous condition claimed to be due to 
the head injury.  The veteran was notified of the August 1994 
decision and did not appeal, and that decision is final.

6.  The veteran's October 1994 claim for service connection 
for the residuals of a head injury, including a nervous 
condition, was abandoned due to his failure to submit new and 
material evidence within one year of the RO's November 1994 
request for the evidence.

7.  Following the November 1994 request for evidence the 
veteran did not again claim entitlement to service connection 
for a psychiatric disorder until March 24, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for schizoaffective disorder have not been met 
since March 24, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.126, 4.130, Diagnostic Code 9211 
(2004).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).

3.  Entitlement to an effective date prior to March 24, 1998, 
for the grant of service connection for schizoaffective 
disorder is not shown as a matter of law.  38 U.S.C.A. § 7105 
(West 1991); 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§ 20.1103 (1994); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is unable to work due to his 
service-connected psychiatric disorder and that he is 
entitled to compensation benefits effective in February 1959.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  
Duty to Inform

The provisions of the VCAA are potentially applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and pending 
before VA on that date.  See VAOPGCPREC 7-03.  The veteran's 
claim was pending at the RO in November 2000.  The provisions 
of the VCAA are, therefore, potentially applicable to the 
instant appeal.  The veteran's representative contends that 
the case must be remanded because the RO failed to inform the 
veteran of the evidence needed to substantiate his appeal of 
the assigned rating or the effective date awarded for the 
grant of service connection.

VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
psychiatric disorder in May 2001 by informing him of the 
evidence required to establish entitlement to service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, the evidence that 
the RO would obtain on his behalf, and the need to advise VA 
of or submit any additional evidence that was relevant to the 
claim.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

In the July 2002 rating decision here on appeal, the RO 
granted service connection for schizoaffective disorder and 
assigned a 50 percent rating for the disorder effective March 
24, 1998.  The veteran then submitted notices of disagreement 
with the assignment of the 50 percent rating, and the 
effective date for the grant of service connection.  Because 
he raised the issues of entitlement to a higher rating and an 
earlier effective date in the context of his appeal of the 
rating and effective date initially assigned, the Board finds 
that the provisions of the VCAA are not applicable to the 
instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal, the Board finds that in 
the May 2001 notice and a May 2004 notice the RO informed him 
of the relative responsibilities of the veteran and VA in 
developing any evidence relevant to his claim.  The RO also 
provided him a copy of the appealed rating decision, 
statements of the case, and supplemental statements of the 
case.  In these documents the RO notified him of the law and 
governing regulations, the reasons for the determinations 
made regarding his claim, and the need to submit evidence in 
support of his claim.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim and appeals.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

Regarding the veteran's appeal of the effective date awarded 
for the grant of service connection, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the veteran is not entitled to an earlier 
effective date as a matter of law.

The veteran's representative contends that the veteran has 
been prejudiced because he was not notified of the evidence 
needed to establish entitlement to a higher rating or an 
earlier effective date prior to the RO's initial unfavorable 
decision, and that due to that failure the July 2002 rating 
decision is void ab initio.  In Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004), the Court held, however, that a 
delay in issuance of the section 5103(a) notice does not void 
the decision, and that providing the notice after the initial 
decision satisfies the requirements of the VCAA if the timing 
of the notice is not prejudicial.

The Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because his appeals were developed to the extent required and 
re-adjudicated after the notice was provided.  In addition, 
the Board notes that throughout his appeal the veteran has 
been represented by counsel who, by his written statements, 
has shown that he is fully versed in the criteria for 
establishing entitlement to a higher rating or an earlier 
effective date and the relative responsibilities of the 
veteran and VA in developing that evidence.  The additional 
administrative delay that would ensue if the case is remanded 
cannot be justified, in that no benefit could accrue to the 
veteran by informing him and his representative of matters in 
which the representative is already fully versed.  For these 
reasons the Board finds that any deficiency in informing the 
veteran of the evidence needed to substantiate his appeals is 
not prejudicial to him, in that such a deficiency would not 
affect the essential fairness of the adjudication, and that 
the representative's arguments are without merit.
Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the VA and private treatment records the 
veteran identified, and provided him VA psychiatric 
examinations in January 2002 and December 2004.  The veteran 
has presented a copy of his claims file from the Social 
Security Administration (SSA) in support of his claim for a 
total rating.  

The veteran's representative contends that remand of the case 
is required because the RO failed to consider the veteran's 
entitlement to TDIU on an extra-schedular basis and to 
discuss the holdings in Roberson, 251 F.3d at 1378, and 
Bowling v. Principi, 15 Vet. App. 1 (2001), in the statement 
of the case.  A review of the November 2002 and February 2005 
statements of the case shows, however, that the RO considered 
referral of the case to the Director of the Compensation and 
Pension Service for consideration of an extra-schedular 
rating, and found that the criteria for referral were not 
met.  Furthermore, the RO is not required to discuss court 
decisions in the statement of the case.  38 C.F.R. § 19.29 
(2004).  The Board finds, therefore, that the 
representative's arguments are without merit.

The veteran and his representative have been afforded the 
opportunity to present evidence and argument, and have done 
so.  He has not indicated the existence of any other evidence 
that is relevant to his appeals.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of his appeals and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his appeals.  38 U.S.C.A. § 5103A (West 2002); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. 
§ 3.159(c) (2004).



Higher Rating for Schizoaffective Disorder
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 2002.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When evaluating a mental disorder, consideration should be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating shall be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  When evaluating 
the level of disability from a mental disorder the extent of 
social impairment should be considered, but the rating cannot 
be based solely on social impairment.  38 C.F.R. § 4.126 
(2004).

The General Rating Formula for Mental Disorders specifies 
that a 100 percent disability rating applies if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130, Diagnostic Code 9211 (2004).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9211 (2004).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9211 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Schedular Rating

The veteran's representative contends that the veteran is 
entitled to a total schedular rating because he is unable to 
work due to the psychiatric impairment.  The evidence shows 
that the veteran has suffered from a psychiatric impairment 
since at least 1964, and that he worked sporadically since 
then.  He was awarded SSA disability benefits effective in 
June 1964 with a diagnosis of schizophrenia.  There is no 
evidence in the SSA file since 1982, however, to document the 
severity of his psychiatric symptoms.  Although his 
disability is to be reviewed in relation to its history, 
where entitlement to a higher disability rating is at issue 
the present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO obtained the veteran's treatment records from the 
Southeastern Regional Mental Health Center, which document 
his treatment from 1992 to 1998.  Those records show that, 
beginning in at least September 1996, he was free of 
psychiatric symptoms when on medication (Thorazine) and his 
chronic schizoaffective disorder was described as being in 
remission.  In January 1998 he reported having been off 
medication for two months, but continued to be "excellent" 
in that he slept better, felt better, was more alert, and had 
no symptoms or complaints.  He refused to be placed back on 
Thorazine, which he stated he had taken for 40 years, and the 
treating psychiatrist discontinued his medication.

He resumed care at the VA Medical Center (MC) in January 
1999.  He then reported that he had been off medication for 
10 years.  He denied experiencing any hallucinations, 
delusions, depression, or suicidal or homicidal ideation.  He 
ate and slept well and was alert, oriented, and verbal.  He 
did not demonstrate any thought disorder and his memory was 
intact.  The psychiatrist then entered a Global Assessment of 
Functioning (GAF) score of 65.

In March 1999 he again reported that he was doing very well, 
in that he ate and slept well; he had no hallucinations or 
paranoid ideas; he was alert, oriented, and talkative, but 
had no looseness of associations; he was friendly and 
cooperative; there was no evidence of anxiety or depression; 
and he had no thought disorder.  The psychiatrist then 
prescribed Resperdol, and entered a GAF score of 70.

The veteran continued to be evaluated in the Mental Health 
Clinic regularly through January 2002, and continued to be 
described as doing very well and without significant 
symptomatology.  His psychiatrist assessed his functioning by 
assigning GAF scores that ranged from 65 to 75.  A GAF score 
of 61-70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF score of 71-80 represents no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in school work) 
or, if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument).  38 C.F.R. 
§ 4.130 (2004), citing the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

The RO provided the veteran a VA psychiatric examination in 
January 2002 for the purpose of obtaining an opinion on 
whether his psychiatric disorder was related to service.  
During the examination the veteran stated that he was then 
living in a senior citizen facility where his meals, cleaning 
services, and medication management were provided, but he did 
his own self care.  He reported having some friends, 
including a girlfriend.  His wife had been in a psychiatric 
hospital for many years, but he remained close to his five 
adult children.  The examiner indicated that he had some 
social relationships and recreational and leisure pursuits.

The examiner reviewed the medical records in the claims file, 
including the service medical records, and noted that the 
veteran had had a traumatic childhood and a long history of 
anti-social behavior that was demonstrated during military 
service.  The examiner also noted that intelligence testing 
in service showed the veteran to be functioning on a 
borderline defective level, with a mental age of 
approximately eight years.  In addition, the examiner noted 
that a 1993 medical record indicated that the veteran 
demonstrated the symptoms of psychosis when not on 
medication, that included seclusiveness and unprovoked 
outbursts of hostility.  The examiner did not reference any 
of the veteran's medical records after 1996.

On mental status examination the veteran was alert, 
cooperative, and neatly dressed.  He was able to answer 
questions and volunteered information.  There was no 
looseness of associations, flight of ideas, bizarre motor 
movements, or tics.  He was somewhat confused about dates and 
the examiner described him as not a good historian.  His mood 
was friendly but tense and his affect was appropriate.  He 
demonstrated no hallucinations or delusions and was oriented 
in all spheres.  The examiner described his memory, insight, 
judgment, and intellectual capacity as marginal.

The examiner continued the previously established diagnosis 
of a schizoaffective disorder, and included diagnoses of 
borderline intelligence quotient (IQ) and a personality 
disorder.  He assessed the veteran's level of functioning by 
assigned a GAF score of 50, which he described as serious 
symptoms due to an impairment in social interactions.  
According to DSM-IV, a GAF score of 41-50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  Other than his reference to the 
veteran's psychiatric history prior to 1996, the examiner did 
not provide a rationale for assigning a GAF score of 50.  The 
purpose of the January 2002 examination was, however, to 
obtain a medical opinion regarding a nexus between the 
psychiatric impairment and military service, and not to 
assess the severity of the impairment.

VA treatment records from April 2002 to December 2004 
continued to reflect a GAF score of 65 or 70, with 
descriptions of the veteran doing very well and without any 
significant functional limitations.

The RO provided the veteran an additional VA examination in 
December 2004 in order to assess the severity of the 
psychiatric impairment.  During the examination the veteran 
reported having had "problems" for fifty years, but that 
his condition was "real better" in that he slept better, 
did not hear voices, and could watch television and drive a 
car.  He attributed the lack of symptoms to a change in 
medication to Resperdol.  He described his sleep and appetite 
as good, and his concentration as fair.  He denied having any 
problems with his temper or panic attacks.  Regarding his 
employment, he reported that he last worked in 1998, when he 
had a part-time job as a security guard.  He stated that he 
stopped working because he had a "breakdown" and had to be 
hospitalized for psychiatric treatment, and had not worked 
since.

He lived alone in his own apartment.  He did his own 
cleaning, but had someone come in to cook for him.  He had 
some friends, spent most of his time around his home, watched 
television, went for walks, and went to church.  He did not 
drive out of his neighborhood, but had some recreational and 
leisure pursuits.  He was close to his adult children.

On mental status examination he was alert, cooperative, 
casually dressed, and somewhat hard of hearing.  He was able 
to answer questions and volunteered information.  There was 
no looseness of association, flight of ideas, bizarre motor 
movements, or tics.  His mood was a bit subdued but 
cooperative and friendly.  His affect was appropriate, and he 
demonstrated no delusions, hallucinations, or ideas of 
reference.  The examiner found no evidence of impairment of 
thought processes or communication, he was oriented in all 
spheres, and his memory was good.  The examiner described his 
insight, judgment, and intellectual capacity as marginal.

The examiner, who had also conducted the January 2002 
examination, again entered a GAF score of 50.  The examiner 
found that the veteran demonstrated a stabilization of his 
symptoms with his current drug treatment and his sheltered 
and non-stressful lifestyle, which had prevented the 
decompensations in his functioning that had previously 
occurred.  He also found that the veteran had repeatedly 
demonstrated a marked instability with a return of psychotic 
symptoms when exposed to stress, such as employment and other 
such emotional and physical demands, which were then 
controlled environmentally and by medication.  The examiner 
also found that the veteran's personality disorder and 
borderline intellectual functioning rendered him less capable 
of dealing with stress.

Although the examiner in January 2002 and December 2004 
assessed the veteran's level of functioning by assigning a 
GAF score of 50, the reports of the examinations do not 
reflect any symptoms or manifestations comparable to suicidal 
ideation, obsessional rituals, abnormal speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene, in that the only symptoms found were marginal 
judgment, insight, memory, and intellectual functioning.  
Furthermore, the evidence does not reflect an inability to 
establish and maintain effective relationships, in that the 
veteran has friends, is close to his adult children, and 
participates in recreational and leisure activities.

The Board notes that in January 2002 the veteran was living 
in a senior citizen housing facility; he was then almost 
72 years old.  His age cannot, however, be considered in 
determining the appropriate rating.  See 38 C.F.R. § 4.19 
(2004).  In addition, any functional limitations that are due 
to a personality disorder or borderline intelligence cannot 
be considered in determining the appropriate rating.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995); 38 C.F.R. 
§ 3.303(c) (2004).

The examiner in December 2004 found that the veteran's 
stress-free lifestyle had prevented the decompensations in 
his functioning that had previously occurred, and that the 
veteran had repeatedly demonstrated a return of psychotic 
symptoms when exposed to stress, such as employment.  During 
the examination, however, the veteran reported that he had 
had to stop working in 1998 when he had a "breakdown."  The 
contemporaneous records show that he stopped working in 1998 
because he was having vision problems, and that he was 
hospitalized due to complications arising from cataract 
surgery, not any psychiatric symptoms.  There is no evidence 
of any psychiatric hospitalizations, or significant 
functional impairment due to psychiatric symptoms, since at 
least 1992.  According to the records in his SSA file, the 
veteran had significant earnings in 1996, 1997, and 1998, 
without a psychiatric decompensation.  The Board finds, 
therefore, that the assessment of the December 2004 examiner 
is not supported by the evidence, and that the veteran's 
psychiatric disorder is not manifested by difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept an opinion 
that is based on the veteran's recitation of medical history 
and unsupported by clinical findings).

The ongoing private and VA treatment records indicate that 
since at least April 1998 any functional impairment due to 
the psychiatric symptoms is no more than mild.  The private 
treatment records indicate that the veteran was symptom-free, 
and the VA treatment records reflect GAF scores of no less 
than 65 and describe the veteran as doing very well.  Because 
the assessment of functioning is in accord with the symptoms 
documented in the records, and is therefore supported by 
objective findings, the Board finds that the VA and private 
treatment records are of greater probative value in 
determining the severity of the psychiatric disability.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rationale basis 
for doing so is given).  

For these reasons the Board finds that the most probative 
evidence shows that the criteria for a disability rating in 
excess of 50 percent have not been met since receipt of the 
March 1998 claim for service connection.  The Board further 
finds that the preponderance of the evidence is against the 
appeal to establish entitlement to a higher rating.  
Fenderson, 12 Vet. App. at 126-27.
Total Rating Based on Unemployability

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 
70 percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantially gainful employment.  
38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

The veteran's only service-connected disability is his 
psychiatric impairment, which is rated as 50 percent 
disabling.  His disability does not, therefore, meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  Because the 
percentage requirements are not met, the assignment of TDIU 
is dependent on consideration of the factors applicable to an 
extra-schedular rating.  Those criteria consist of marked 
interference with employment due to the service-connected 
disability or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  The evidence does 
not indicate that the veteran has been hospitalized for his 
psychiatric disorder in the time period relevant to his April 
1998 claim.  

The veteran's representative contends that the veteran is 
entitled to a total rating because the SSA has found him to 
be totally disabled due to the psychiatric disorder since 
1977.  The finding by the SSA that the veteran was totally 
disabled is not, however, binding on VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  Determinations 
regarding the rating to be assigned for a service-connected 
disability are to be based on consideration of all the 
evidence of record.  See 38 U.S.C.A. § 7104 (West 2002); 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. 
§ 19.7 (2004).  A review of the documents in the SSA file 
shows that the veteran was awarded disability benefits with 
an onset date in June 1964.  The evidence also shows, 
however, that the SSA has not obtained any medical evidence 
regarding the severity of his disability since June 1982.  
The evidence in the SSA claims file is not, therefore, 
relevant in determining whether the veteran is currently 
incapable of substantially gainful employment due to his 
service-connected psychiatric disorder.  

In addition, although the veteran was found to be permanently 
and totally disabled for VA nonservice-connected pension 
purposes due to his psychiatric disability in January 1965, 
VA did not re-evaluate the severity of his impairment since 
then.  His pension benefits were suspended in 1998 and later 
reinstated because he is now over age 65, so that any 
disability he has is not relevant in determining his 
entitlement to pension benefits.

The veteran's representative also contends that the total 
rating found for nonservice-connected pension purposes in 
1965 is binding on the current evaluation because it has been 
in effect for more than 20 years.  In accordance with 
38 C.F.R. § 3.951, a rating that has been in effect for 20 or 
more years for compensation purposes or for pension purposes 
cannot be reduced in the absence of fraud.  The regulation 
does not specify that any rating established for pension 
purposes is determinant of the rating to be assigned if 
service connection is subsequently established for the same 
disability.  As previously stated, the severity of the 
psychiatric disability has not been actually evaluated for 
pension purposes since 1965.  The rating to be assigned for 
compensation purposes is a new decision not subject to the 
protected-rating provisions of 38 C.F.R. § 3.951.

The representative further contends that 38 C.F.R. 
§ 3.340(a)(1) establishes a basis for awarding TDIU that is 
independent of the Rating Schedule or 38 C.F.R. § 4.16, and 
that a total rating can be awarded based on unemployability, 
even if the percentage requirements of 38 C.F.R. § 4.16(a) 
are not met, without referring the case to the Director of 
the Compensation and Pension Service.  That subsection 
indicates:

General.  Total disability will be considered to 
exist when there is present any impairment of mind 
or body which is sufficient to render it impossible 
for the average person to follow a substantially 
gainful occupation.  Total disability may or may 
not be permanent.  Total ratings will not be 
assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.

The representative argues that this subsection of the 
regulation establishes a mandatory provision requiring the 
assignment of a total rating if the veteran is unable to 
follow a substantially gainful occupation.  In interpreting 
the subsection of the regulation, however,  "we [must] not 
be guided by a single sentence or member of a sentence, but 
look to the provisions of the whole law, and to its object 
and policy."  Meeks v. West, 216 F.3d 1363, 1366 (2000) 
(citations omitted).  Subsection (2) of the regulation shows:

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule 
for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the 
requirements of paragraph 16, page 5 of the rating 
schedule are present or where, in pension cases, 
the requirements of paragraph 17, page 5 of the 
schedule are met.

In other words, by reading the entire regulation it is 
evident that 38 C.F.R. § 3.340(a)(1) does not establish a 
basis for awarding a total rating independent of the Rating 
Schedule or 38 C.F.R. § 4.16, in that the general provisions 
of subsection (a)(1) are specifically defined in subsection 
(a)(2) with reference to the Rating Schedule and 38 C.F.R. 
§ 4.16 (paragraph 16 of the old Rating Schedule).  For these 
reasons the Board finds that the representative's assertions 
are without merit.

The veteran's representative relies on the Court's holding in 
Bowling v. Principi, 15 Vet. App. 1 (2001), in asserting that 
the RO erred in not awarding TDIU.  In that case the Court 
held that the Board had not provided sufficient reasons and 
bases for not remanding the case for referral to the Director 
of the Compensation and Pension Service in accordance with 
38 C.F.R. § 4.16(b).  In that case, the Board had found that 
the veteran was not unemployed, whereas the evidence showed 
that he had stopped working due to his service-connected 
disability, and there were multiple medical reports in the 
file showing that he was unable to work due to his service-
connected psychiatric disability.  

In the instance appeal, however, the evidence does not 
indicate that the veteran is not working due to his service-
connected psychiatric disorder, in that he stopped working in 
1998 due to his vision impairment and he is now 75 years old.  
As noted above, his age cannot be considered in determining 
his entitlement to a total rating.  38 C.F.R. §§ 3.341, 4.19 
(2004).  In addition to the service-connected psychiatric 
disorder, he suffers from hearing loss, hypertension, 
diabetes mellitus, and prostate problems, none of which can 
be considered in determining his entitlement to a total 
rating.  38 C.F.R. §§ 4.14, 4.16 (2004).  Furthermore, as 
explained above, the evidence does not show that he is unable 
to work due to his psychiatric impairment, in that the 
preponderance of the probative evidence indicates that the 
disorder is no more than mild.  The Court's holding in 
Bowling is not, therefore, applicable.

The representative also contends that VA has failed to comply 
with the decision of the Federal Circuit in Roberson, 251 
F.3d at 1378, by not "fully developing" the veteran's claim 
and considering whether he is entitled to TDIU, regardless of 
whether the percentage requirements of 38 C.F.R. § 4.16(a) 
are met.  In Roberson, however, the Federal Circuit was 
addressing the issue of the effective date to be assigned for 
a total rating that had already been awarded, not whether the 
veteran was incapable of substantially gainful employment, 
and whether a previously filed claim constituted a claim for 
a total rating.  

In the instant appeal the RO considered an extra-schedular 
rating in the November 2002 and February 2005 statements of 
the case and specifically determined that referral of the 
case for extra-schedular consideration was not warranted 
because the evidence did not show any exceptional factors or 
circumstances to render the schedular rating inadequate.  The 
Board also finds that the preponderance of the evidence 
indicates that the veteran is not incapable of substantially 
gainful employment due to service-connected disability, in 
that the psychiatric impairment is no more than mild and he 
is not shown to be incapable of substantially gainful 
employment due to the impairment.  The representative's 
argument that VA has failed to consider an extra-schedular 
rating is, therefore, without merit.

In summary, the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, so that entitlement to TDIU is 
dependent on consideration of the factors applicable to an 
extra-schedular rating pursuant to 38 C.F.R. § 4.16(b).  For 
consideration of TDIU on an extra-schedular basis, it is 
necessary that the record reflect some factor which places 
the veteran in a position different from other veterans with 
the same disability rating, other than age and nonservice-
connected disabilities.  The fact that he is unemployed or 
has difficulty obtaining employment is not enough; the 
50 percent rating that has been assigned is recognition that 
the impairment makes employment difficult.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In this case there has 
been no showing that the application of the regular schedular 
criteria is impractical, in that the evidence does not show 
that the veteran is incapable of substantially gainful 
employment due to his service-connected disability.  The 
Board finds, therefore, that remand of the case for referral 
to the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal dis'd per 
curium 9 Vet. App. 253 (1996) (the Board does not have 
jurisdiction to consider entitlement to an extra-schedular 
rating in the first instance).
Earlier Effective Date for the Grant of Service Connection
Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2004).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, if the evidence is received after a final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q) (2004).  In addition, the 
effective date for a reopened claim is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2004).  
Analysis

The evidence shows that the veteran initially claimed 
entitlement to service connection for a psychiatric disorder 
in February 1959.  The RO denied that claim in a March 1962 
rating decision.  The veteran was notified of the March 1962 
decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(c) (1958); 38 C.F.R. § 3.104 (1956, Supp. 
1962).

The veteran requested reopening of his claim for service 
connection on multiple occasions.  On each such occasion the 
RO determined that new and material evidence had not been 
submitted and denied reopening of the claim, the most recent 
of which was in March 1989.  The veteran was notified of the 
March 1989 decision and did not appeal, and the March 1989 
decision is final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§ 19.192 (1988).

In July 1990 and February 1991 letters to his Congressional 
Representative the veteran indicated that he "wanted service 
connection" for his psychiatric disorder.  In October 1990 
and February 1991 responses to the Congressional 
Representative the RO informed the veteran that in order to 
reopen his claim he needed to submit new and material 
evidence.  The veteran did not respond to those notices.

In an April 1994 statement the veteran's fiduciary requested 
reopening of his claim for service connection for "a head 
injury, nerves from head injury."  In an August 1994 rating 
decision the RO denied entitlement to service connection for 
the residuals of a head injury.  The veteran was notified of 
that decision and did not appeal, and the August 1994 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993).

In October 1994 the fiduciary again requested reopening of 
the veteran's claim for service connection for "a head 
injury, nerves from head injury."  In a November 1994 notice 
the RO informed the fiduciary that service connection had 
been previously denied, and that in order to reopen the claim 
she needed to submit new and material evidence.  The RO also 
informed her that in order for benefits to be granted based 
on her October 1994 claim, the evidence had to be received at 
the RO within one year of the November 1994 notice.  Neither 
the veteran nor the fiduciary responded to the November 1994 
notice, and the October 1994 request to reopen the previously 
denied claim is found to have been abandoned.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991) (where VA notifies a 
claimant of the need for further evidence and the claimant 
fails to respond within one year, the claim is deemed to have 
been abandoned); 38 C.F.R. § 3.158 (2004).

Following the November 1994 notice the veteran did not again 
claim entitlement to service connection for a psychiatric 
disorder until March 24, 1998.  Evidence developed in 
conjunction with that claim resulted in the finding that his 
psychiatric disorder had at least been aggravated during 
service, which resulted in the grant of service connection in 
July 2002.

In his notice of disagreement and substantive appeal, the 
veteran's representative asserted that the veteran is 
entitled to an effective date in February 1959 for the grant 
of service connection on the basis that 38 C.F.R. § 3.400(q) 
and (r) are not valid, in that they are in conflict with 
38 U.S.C.A. § 5110(a).  Those subsections of the regulation 
limit the effective date of service connection based on a 
request to reopen a previously denied claim and the receipt 
of new and material evidence to the date of the request to 
reopen.

The Court and the Federal Circuit have held in a long line of 
cases that the effective date of a grant of service 
connection based on a reopened claim is the date of the claim 
to reopen, not the original claim.  See Spencer v. Brown, 4 
Vet. App. 283, 288 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994), cert. denied 513 U.S. 810 (1994); Lapier v. Brown, 5 
Vet. App. 215 (1993); Wright v. Gober, 10 Vet. App. 343, 346 
(1997); Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), 
aff'd 349 F.3d 1326 (Fed. Cir. 2003); Leonard v. Principi, 17 
Vet. App. 447, 451 (2004), aff'd 405 F.3d 1333 (Fed. Cir. 
2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (per 
curium).  The Board notes that the veteran's representative 
has raised the same argument regarding the validity of 
38 C.F.R. § 3.400(q) and (r) to the Court, without success.  
In Sears, 16 Vet. App. at 246-47, the Court found that the 
representative's argument "would convolute the plain meaning 
of the statutory and regulatory scheme for determining 
effective dates" and that "there is no support in the law 
for the appellant's position."  The holding of the Court was 
affirmed by the Federal Circuit.  See Sears v. Principi, 349 
F.3d 1326 (Fed. Cir. 2003).  Due to the precedential court 
decisions on this issue, the Board finds that the 
representative's arguments are without merit.

The veteran's representative also contends that the veteran 
is entitled to have his case referred to Central Office for 
consideration of revision of the March 1962 rating decision 
based on a difference of opinion.  The relevant regulation 
provides:

Difference of opinion.  Whenever an adjudicative 
agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, a 
difference of opinion being involved rather than a 
clear and unmistakable error, the proposed revision 
will be recommended to Central Office.

38 C.F.R. § 3.105(b) (2004).

The representative argues that because the RO considered the 
identical issue in the July 2002 rating decision that was 
considered in the March 1962 rating decision, and the RO 
granted service connection in the July 2002 rating decision, 
the July 2002 rating decision involved a difference of 
opinion that warrants revision of the March 1962 decision.  
The representative, however, misconstrues the facts of the 
case.  With the claim submitted in March 1998 the RO received 
new and material evidence, which resulted in reopening of the 
claim and the grant of service connection.  A claim that is 
reopened based on the receipt of new and material evidence is 
a "new" claim--"[i]f the claim is reopened, then a new 
factual basis emerges (from the new and material evidence 
along with the existing evidence), upon which the reopened 
claim is to be considered."  Sears, 16 Vet. App. at 248 
(citation omitted).  The July 2002 decision did not, 
therefore, represent a difference of opinion, but constituted 
the adjudication of a new claim based on the receipt of new 
and material evidence.

In addition, the regulation provides that "[w]henever an 
adjudicative agency is of the opinion that a revision or an 
amendment of a previous decision is warranted, the proposed 
revision will be recommended to Central Office."  38 C.F.R. 
§ 3.105(b) (2004).  By its wording the regulatory provision 
is discretionary with the adjudicative agency, in that there 
are no standards included for reaching such an opinion.  
Because the provision is discretionary it does not constitute 
an action to which the veteran is entitled as a matter of 
law, nor is the RO's exercise of discretion subject to 
review.  See Werden v. West, 13 Vet. App. 463 (2000).

Furthermore, the representative contends that the veteran's 
February 1959 claim for compensation benefits remains pending 
and unadjudicated pursuant to the Federal Circuit's decision 
in Roberson, 251 F.3d at 1378.  In Roberson the veteran 
claimed entitlement to service connection for post-traumatic 
stress disorder (PTSD) in 1982.  With that claim he submitted 
evidence of unemployability.  The RO granted service 
connection for PTSD in 1984, and assigned a 70 percent rating 
for the disorder effective with the 1982 claim.  In that 
decision the RO did not consider the veteran's entitlement to 
TDIU.  In March 1987 the veteran claimed entitlement to a 
100 percent rating, which the Board granted in an October 
1990 decision.  The RO established the effective date for the 
100 percent rating as March 1987, the date of the claim for 
an increase.  

In September 1995 the veteran, who was represented by the 
same attorney representing the veteran in this case, claimed 
clear and unmistakable error in 
the RO's 1984 decision for not awarding a 100 percent rating 
based on unemployability.  In a July 1997 decision the Board 
denied clear and unmistakable error in the 1984 decision by 
finding that the veteran had not claimed entitlement to TDIU 
and that, had he made such an allegation, the evidence did 
not clearly show that he was entitled to a total rating.  In 
reversing the Board and the Court's findings the Federal 
Circuit held:

Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and the 
VA must consider TDIU.  The VA must consider TDIU 
because, in order to develop a claim "to its 
optimum" as mandated by Hodge, the VA must 
determine all potential claims raised by the 
evidence, applying all relevant laws and 
regulations, regardless of whether the claim is 
specifically labeled as a claim for TDIU.

Roberson, 251 F.3d at 1384, citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit found that, because the veteran was 
deemed to be seeking the highest rating available when he 
filed his claim in 1982, and submitted evidence of 
unemployability, his claim included a claim for TDIU.  The 
Federal Circuit remanded the issue of entitlement to TDIU 
based on the 1982 unadjudicated claim.

In the instant appeal, however, the issue is entitlement to 
an earlier effective date for the grant of service 
connection, not an earlier effective date for a disability 
rating.  The Board need not "sympathetically read" the 
veteran's February 1959 claim to infer any additional claims; 
the veteran expressly claimed entitlement to service 
connection for a psychiatric disorder.  Unlike in Roberson, 
where the RO granted service connection with the initial 
claim, the issue in this case is the effective date for 
service connection, not whether his February 1959 claim 
included a claim for TDIU.  Applying Roberson to the facts of 
this case cannot result in any claim in February 1959 other 
than a claim for service connection for a psychiatric 
disorder, which the RO denied in March 1962 and on multiple 
occasions thereafter; there is no earlier claim that is 
pending and unadjudicated.  

Regardless of whether the veteran's February 1959 claim 
constituted a claim for TDIU, or a claim for any "disability 
rating" in the absence of a finding of total disability, an 
earlier effective date for the assigned rating cannot be 
granted in the absence of entitlement to an earlier effective 
date for the grant of service connection.  The veteran is not 
entitled to an effective date prior to March 24, 1998, for 
the grant of service as a matter of law, due to the finality 
of the prior decisions denying service connection.  See 
Sears, 16 Vet. App. at 248 ("The rule of finality regarding 
an original claim implies that the date of that claim is not 
to be a factor in determining an effective date if the claim 
is later reopened.").

The representative also contends that, under Roberson, the 
Board is required to consider whether the facts evident in 
February 1959 represented a potential claim for service 
connection pursuant to 38 U.S.C.A. § 1111 (West 2002) (then 
38 U.S.C. § 311).  That section of the statute provides:

For the purposes of section 1110 of this title, 
every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or 
disorders noted at the time of the examination, 
acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment 
and was not aggravated by such service.

In the March 1962 decision the RO found, based on medical 
determinations made in the service medical records, that the 
psychiatric symptoms that the veteran demonstrated during 
service were due to a life-long character disorder that pre-
existed service and were not aggravated during service.  
Regardless of whether the RO cited to 38 U.S.C.A. § 1111 in 
the rating decision, that provision of the law provides a 
basis for determining eligibility for service connection; it 
does not establish separate legal authority for service 
connection independent of 38 U.S.C.A. § 1110.  The Court 
addressed this issue in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), and found that a claim for direct service 
connection and a claim for service connection based on a 
legal presumption represented different theories for granting 
service connection but did not constitute separate claims, 
and that a purportedly unadjudicated claim based on a 
presumptive provision could not entitle the veteran to an 
earlier effective date.  The representative's arguments are, 
therefore, without merit.

For the reasons shown above the Board finds that the veteran 
is not entitled to an effective date prior to March 24, 1998, 
for the grant of service connection for PTSD as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)  (the 
claim should be denied as a matter of law if the law, and not 
the evidence, is dispositive).  


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 50 percent for schizoaffective disorder is denied.

The appeal to establish entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability is denied.

The appeal to establish entitlement to an effective date 
prior to March 24, 1998, for the grant of service connection 
for schizoaffective disorder is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


